 

UG5401250134 F505 12/119 Ea

Case 1:05-cr-01039-CM Document 215 Filed 12/11/19 Page 1 of 2

Criminal Notice of Appeal - Form A

NOTICE OF APPEAL

United States District Court

 

 

 

 

Southern District of New York as
Resist) ne
as
Caption: , we =
United States of America , . ew ©
a
05 Cr. 1039 5
Samuel Israel, III Docket No.: =
Colleen McMahon =
(District Court Judgey 5

Notice is hereby given that S@muel Israel, Ill

7
.

appeals to the United States Court of

Appeals for the Second Circuit from the judgment ,other | vy Decision and Order in connection with sentence

(specify)
entered in this action on December 4, 2019 .

(date)

This appeal concerns: Conviction only |____ Sentence only[|___| Conviction & Sentence |___- Other Lv
Defendant found guilty by plea | v | trial | [| N/A [

Offense occurred after November 1, 1987? Yes | v No [ N/A [

Date of sentence: April 14, 2008 N/AL__]

Bail/Jail Disposition: Committed | v Not committed | N/A [

Appellant is represented by counsel? Yes v ] No | If yes, provide the following information:

Defendant's Counsel: Karloff C. Commissiong

 

Counsel's Address: 65 Broadway, Suite 1603

 

New York, New York 10006

 

Counsel's Phone: (212) 430-6590

 

Assistant U.S. Attorney: Sarah Krissoff

 

+ t
AUSA's Address: 1 Saint Andrew's Plaza

New York, New York 10007
(212) 637-2232

 

 

AUSA’s Phone:

 

 

Signature

Zo 6-E4

(NED LONLSIO

 
Case 1:05-cr-01039-CM Document 215 Filed 12/11/19 Page 2 of 2

 
